Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 15 recite limitation “wherein the class assigned to the audio signal is equal for at least one of the predetermined class,” it is unclear to one with ordinary skills in the art what the class assigned to the audio signal is equal to. Dependent claims 2, 4-5, 11, 16, and 18-19 also claims the indefinite term “equal.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (WO 2019/052714) in view of Azmi (US 2014/0169579).

Regarding claim 1, Kuipers teaches A hearing device comprising: a housing configured to be at least partially inserted into an ear canal of a user (Kuipers figure 1, Page 29 lines 19-24, “an hearing device 10 is inserted in an ear canal 20”) and comprising a venting channel (Kuipers figure 1, Page 31 lines 24-32, “first vent opening 36A and a second vent opening 36B”), wherein the venting channel is configured to provide for venting between an inner region of the ear canal and an ambient environment outside the ear canal through the venting channel (Kuipers Page 31, lines 24-32, “The vent opening 36A and B,…provide an acoustic pathway ; an acoustic valve comprising a valve member moveable relative to the venting channel between different positions (Kuipers figure 1, Page 32, “the vent opening can be positioned in various degrees of alignment with a one of the vent openings 36A and 36B”), wherein an effective size of the venting channel is adjustable (Kuipers figure 1, Page 32, lines 29-30 “user rotating the sound conduit” and Page 33 lines 6-12, “opening/closing of the vent opening can be provided by a user pressing a switch 40”) by a movement of the valve member between the different positions (Kuipers figure 1, Page 32, “the vent opening can be positioned in various degrees of alignment with a one of the vent openings 36A and 36B”), and an actuator configured to actuate the movement of the valve member (Kuipers Page 33 lines 9-11, “switch 40 may be configured to translate an input force applied to the switch by the user to at least one of relative translational motion and relative motion of the acoustic valve 39” and Page 38 lines 6-7 “actuator that is configured to control an acoustic valve”); a sound detector configured to provide an audio signal representative of a detected sound (Kuipers Page 37 line 23- Page 38 line 7, “The sound receiving system 470 may comprise a microphone…to receive ambient sounds”); an output transducer configured to be acoustically coupled to the inner region of the ear canal and to generate a sound output according to the audio signal processed by the processor (Kuiper figure 1 and page 30, line 5, “receiver 14 is at least partially inserted into the ear canal”), however does not explicitly teach a processor configured to determine a characteristic from the audio signal and to classify the audio signal by assigning the audio signal to a class from a plurality of predetermined classes depending on the determined 
 
Azmi teaches a processor configured to determine a characteristic from the audio signal and to classify the audio signal by assigning the audio signal to a class from a plurality of predetermined classes depending on the determined characteristic (Azmi figure 4, steps 408 and 418, classifying if the noise is above or below threshold), at least two of the predetermined classes associated with different audio processing parameters applied by the processor for a processing of the audio signal (Azmi ¶0032, passive and active noise control assemblies may be operated at the same time” and figure 5, steps 508,512,518,522); characterized in that the processor is configured to apply different audio processing parameters when the valve member is at the different positions (Azmi ¶0032 teaches a few scenarios with different combinations of passive and active attenuation), wherein the class assigned to the audio signal is equal for at least one of the predetermined classes at the different positions of the valve member (See 112th B rejection above, Azmi figure 4-5 and ¶0032).



Regarding claims 2 and 16, Kuipers in view of Azmi teaches the processor is configured to apply different audio processing parameters at the different positions of the valve member for each of at least two of the predetermined classes equally assigned to the audio signal when the valve member is at the different positions (Azmi ¶0032, “The passive and active noise control assemblies may be operated at the same time or at different times depending upon the detected noise level”).

Regarding claims 5 and 19, Kuipers in view of Azmi teaches a memory storing the different audio processing parameters applied by the processor when the valve member is at the different positions and the class assigned to the audio signal is equal at the different positions of the valve member (Azmi figure 7, memory 708).

Regarding claims 6 and 20, Kuipers in view of Azmi teaches that the characteristic determined from the audio signal comprises a characteristic of an ambient noise (Azmi figure 4, steps 408 and 418).



Regarding claim 8, Kuipers in view of Azmi teaches the processor is configured to associate each of at least two of the predetermined classes with one of the different positions of the valve member and to control the actuator to move the valve member to the position associated with the class assigned to the audio signal (Azmi figure 4, steps 412 and 422).

Regarding claim 9, Kuipers in view of Azmi teaches the processor is configured to control the actuator to move the valve member from the position associated with the class assigned to the audio signal to a target position according to instructions from a user interface (Kuipers Page 33 lines 9-11, “switch 40 may be configured to translate an input force applied to the switch by the user to at least one of relative translational motion and relative motion of the acoustic valve 39” and Page 38 lines 6-7 “actuator that is configured to control an acoustic valve”).



Regarding claim 11, Kuipers in view of Azmi teaches the processor is configured to determine at least one of the different audio processing parameters applied at the different positions of the valve member when the class assigned to the audio signal is equal by modifying the audio processing parameters associated with the class assigned to the audio signal based on predetermined modification rules (Azmi figure 4, steps 422 and 412, the flow chart 400 is considered a predetermined modification rule).

Regarding claim 12, Kuipers in view of Azmi teaches the predetermined modification rules comprise predetermined audio processing parameters which are combined with the audio processing parameters associated with the class assigned to the audio signal (Azmi figure 4, the instructions to close and open valve are predetermined. Determining if the ambient exceeds threshold and applying the open/close instruction in response reads on the claim with BRI).



Regarding claim 14, Kuipers in view of Azmi teaches a remote device comprising a processor configured to provide the predetermined modification rules to the hearing device (Azmi ¶0036, “one or more components of processing unit 128 may be integrated within an electronic device remote to headphone 100 such that signal processing and/or operating decisions are performed outside of headphone 100 and the operating instructions are transferred to headphone 100”).

Regarding claim 15, Kuipers teaches A method of operating a hearing device, the hearing device comprising: a housing configured to be at least partially inserted into an ear canal of a user (Kuipers figure 1, Page 29 lines 19-24, “an hearing device 10 is inserted in an ear canal 20”) and comprising a venting channel (Kuipers figure 1, Page 31 lines 24-32, “first vent opening 36A and a second vent opening 36B”), wherein the venting channel is configured to provide for venting between an inner region of the ear canal and an ambient environment outside the ear canal through the venting channel (Kuipers Page 31, lines 24-32, “The vent opening 36A and B,…provide an acoustic pathway between the sealed region 20A and ; an acoustic valve comprising a valve member moveable relative to the venting channel between different positions (Kuipers figure 1, Page 32, “the vent opening can be positioned in various degrees of alignment with a one of the vent openings 36A and 36B”), wherein an effective size of the venting channel is adjustable (Kuipers figure 1, Page 32, lines 29-30 “user rotating the sound conduit” and Page 33 lines 6-12, “opening/closing of the vent opening can be provided by a user pressing a switch 40”) by a movement of the valve member between the different positions (Kuipers figure 1, Page 32, “the vent opening can be positioned in various degrees of alignment with a one of the vent openings 36A and 36B”), and an actuator configured to actuate the movement of the valve member (Kuipers Page 33 lines 9-11, “switch 40 may be configured to translate an input force applied to the switch by the user to at least one of relative translational motion and relative motion of the acoustic valve 39” and Page 38 lines 6-7 “actuator that is configured to control an acoustic valve”); a sound detector configured to provide an audio signal representative of a detected sound (Kuipers Page 37 line 23- Page 38 line 7, “The sound receiving system 470 may comprise a microphone…to receive ambient sounds”); and an output transducer configured to be acoustically coupled to the inner region of the ear canal and to generate a sound output according to the audio signal after a processing of the audio signal (Kuiper figure 1 and page 30, line 5, “receiver 14 is at least partially inserted into the ear canal”), however does not explicitly teach determining a characteristic from the audio signal; classifying the audio signal by assigning the audio signal to a class from a plurality of predetermined classes depending on the determined characteristic, at least two of the predetermined classes 

Azmi teaches determining a characteristic from the audio signal; classifying the audio signal by assigning the audio signal to a class from a plurality of predetermined classes depending on the determined characteristic (Azmi figure 4, steps 408 and 418, classifying if the noise is above or below threshold), at least two of the predetermined classes associated with different audio processing parameters applied for the processing of the audio signal (Azmi ¶0032, passive and active noise control assemblies may be operated at the same time” and figure 5, steps 508,512,518,522); and applying different audio processing parameters when the valve member is at the different positions (Azmi ¶0032 teaches a few scenarios with different combinations of passive and active attenuation), wherein the class assigned to the audio signal is equal for at least one of the predetermined classes at the different positions of the valve member (See 112th B rejection above, Azmi figure 4-5 and ¶0032).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Azmi to improve the known hearing device of Kuipers to achieve the predictable result .

Allowable Subject Matter
Claims 3-4 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.


                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652